                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  SAMUEL LOVE,                                        Case No. 19-cv-02431-VC
                  Plaintiff,
                                                      ORDER RE POST-JUDGMENT
           v.                                         COSTS
  24087 MISSION, LLC, et al.,
                  Defendants.

       In its request for a writ of execution, the plaintiff requests $915.00 in post-judgment
costs. The request for a writ of execution is denied without prejudice to the filing of a new
request. In its renewed request, the plaintiff should either (1) explain the legal basis for collecting
additional post-judgment costs in a federal court action, or (2) remove the request for post-
judgment costs.
       IT IS SO ORDERED.

Dated: February 18, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
